  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JERRY L. LETT,                              )
                                            )
       Plaintiff,                           )
                                            )         CIVIL ACTION NO.
       v.                                   )           2:19cv518-MHT
                                            )                (WO)
KAY IVEY, Governor,                         )
et al.,                                     )
                                            )
       Defendants.                          )

                            OPINION AND ORDER

       This case is before the court on plaintiff Jerry L.

Lett’s      motion    to        vacate       the     opinion      and    judgment

previously     entered          in    this        case.     For    the    reasons

explained below, the motion will be granted.

       This court recently adopted the magistrate judge’s

recommendation to dismiss Lett’s suit without prejudice

because he “failed to provide the court with a usable

address.”      Opinion (doc. no. 9).                      This was in error.

Lett    did   indeed       inform          this    court    when    filing    his

complaint      that        he        was        incarcerated       at    Ventress

Correctional Facility, and the envelope in which his
complaint was mailed to the court had a usable return

address.       See Complaint (doc. no. 1) at 2 & 6.

       In general, when the clerk of the court dockets an

inmate’s complaint, the case management system allows

the    clerk     to    select       the        particular     Alabama           prison

facility from an electronic address book, ensuring that

the    court     uses        the    most       recent     address         for     each

facility and allowing the court to update that address

over     time.          The        mailing          address        for     Ventress

Correctional Facility has, in fact, changed over time,

from a P.O. Box to a street address.1

       In this case, because Lett had previously filed a

lawsuit     in        2014     while           at   Ventress        Correctional

Facility,      see     Lett        v.   Thomas       et     al.,    case        number

2:14-cv-00496-WHA, his contact information was already

stored in the electronic address book.                             However, that

address     had        been        manually         typed     in         using     the


    1. The mailing address used to be P.O. Box 767,
Clayton, Alabama 36016. The mailing address is now 379
Alabama Hwy 239 North, Clayton, Alabama 36016.

                                           2
then-accurate   but    now-inaccurate       P.O.   Box   address.

Thus, when the clerk of the court updated the address

for Ventress Correctional Facility throughout the case

management   system,   the   change   was    not   reflected   in

plaintiff’s personal contact information in the system.2

As a result, mail from this court, including multiple

court orders and the recommendation of the magistrate

judge that this case be dismissed without prejudice for

Lett’s “failure to provide the court with an address




    2. Lett explains that he was one of approximately
ten other inmates at Ventress Correctional Facility who
filed the same, verbatim one-page complaint.         See
Motion to Vacate (doc. no. 11) at 1.       For example,
Danny Foster, Sr., another inmate, filed the same
complaint, on the same day. See Foster v. Ivey et al.,
case number 2:19-cv-00522-WKW.      Lett, like Foster,
identified himself as an inmate at Ventress, and their
shared envelope included the correct return address for
the facility.   See Complaint (doc. no. 1) at 6.     The
stored, stale address for Lett appears to explain why
his mail from the court was returned repeatedly as
undeliverable, while, for example, Foster’s was not.

                              3
where he may be served,” were returned to the court as

undeliverable.3

    The    clerk   of    the   court   is   now   aware   of   this

discrepancy and has updated Lett’s address.



                                ***

    Accordingly, it is ORDERED that:

    (1) Plaintiff Jerry L. Lett’s motion to vacate the

opinion and judgment (doc. no. 11) is granted.

    (2) The opinion and judgment (doc. nos. 9 & 10) are

vacated.

    (3) The clerk of court shall re-mail to plaintiff

Lett, at the corrected address, all orders and other

court     documents     that   were    previously   returned    as

undeliverable, so that plaintiff Lett has a full record

of what has transpired in the case.


    3.   It is true that Lett appears to have obtained
this   court’s  order   dismissing   the  case   without
prejudice.   It is not clear how the court order was
successfully delivered, given the stale address and
pattern of undeliverable mail.     Nonetheless, it does
not alter the resolution of the present motion.
                            4
    This case is referred back to the United States

Magistrate Judge for further proceedings.

    DONE, this the 31st day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           5
